Citation Nr: 1435736	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating greater than 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A videoconference Board hearing was held at the RO in April 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This case was previously before the Board in November 2011 at which time the claims on appeal were remanded.  The AOJ substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  However, subsequently, the Board has determined that still further development of the claims is warranted.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The records contained in Virtual VA include Supplemental Statements of the Case issued in July and August 2012 (not in the paper file), and the June 2014 post-remand brief.  The Veteran's VBMS claims file does not currently contain any documents.  

In the November 2011 Board remand it was pointed out that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the matter was referred to the AOJ for appropriate action.  In an April 2012 rating action, the RO acknowledged that a TDIU claim had been raised, but explained that this matter was inextricably intertwined with the issues currently on appeal, and had to be deferred pending the adjudication of the claims.  Accordingly, the Board anticipates that the TDIU claim will be addressed by the AOJ after the claims on appeal are developed and adjudicated.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to ratings in excess of 10 percent for a service-connected disability of the cervical spine (degenerative disc disease), and for muscle contraction headaches associated with degenerative disc disease of the cervical spine.  Although the Board sincerely regrets the additional delay, a remand of these claims is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

A review of the file reflects that a VA examination of the cervical spine was most recently conducted in April 2009, and is now several years old.  In a post-remand brief presented by the Veteran's representative in June 2014, it was noted that the Veteran believed that his disability of the cervical spine had increased in severity and warranted re-examination.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's disability of the cervical spine.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

In the 2014 brief, it was specifically pointed out that the Veteran did not believe that VA examiners had adequately addressed pain and flare ups, which he maintains are productive of additional functional impairment and loss of motion.  Therefore, in requesting an examination for purposes for rating the severity of the low back disability, the examiner will be asked to identify any functional impairment due to these factors.

The Veteran is also seeking a rating in excess of 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine.  This condition has been rated as 10 percent disabling for the duration of the appeal period extending from November 29, 2007.

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008, but may be applied if the Veteran requests that his claim be considered under the new rating criteria of residuals of traumatic brain injury, as is the case here (request of March 2009).  In such event, a Veteran is to be rated under the old criteria for any period prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See 38 C.F.R. § 4.124, Note (5);VBA Fast Letter 8-36 (October 24, 2008).

Under the prior rating criteria, Diagnostic Code 8045 is applicable for brain disease due to trauma. 38 C.F.R. § 4.124a.  According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The amended regulation, Diagnostic Code 8045 (2013) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

As applicable to this case, the period of time extending from November 29, 2007 to October 22, 2008, must be reviewed under only the former criteria of Diagnostic Code 8045.  From October 23, 2008 forward, either the former or current rating criteria of 8045, are applicable, whichever are more favorable to the Veteran.  In addition, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, used for rating migraine headaches are also potentially applicable to the claim, and were applied as shown by the SSOC issued in August 2012.  That criteria has not changed during the appeal period.

Review of the record reveals the Veteran was last afforded a VA examination for his headache disability in April 2009, at which time the new TBI protocol for the evaluation was used.  Subsequently, the Veteran contends that his condition has increased in severity.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's assertions, the Board finds that a new VA examination is necessary to determine the current severity his for muscle contraction headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In addition, it appears that the Veteran primarily receives treatment for medical conditions through VA and that records current through August 2012 are on file.  The Veteran subsequently submitted a sole VA treatment record dated in November 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ is requested to obtain records dated from September 2012, forward, and to consider them in conjunction with the readjudication of the claims on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disability of the cervical spine (degenerative disc disease), and for muscle contraction headaches associated with degenerative disc disease of the cervical spine.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such. 

2.  The AOJ is specifically asked to obtain any VA treatment records, as well as hospitalization and examination reports, dated from September 2012, forward.  

3.  The AOJ shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service connected disability of the cervical spine, characterized as degenerative disc disease.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded and considered.

The examiner is asked to address the following:

(a) Provide a comprehensive diagnosis reflective of the current and primary manifestations of the disability of the cervical spine. 

(b) Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  In addition, make specific findings regarding the presence or absence of favorable or unfavorable ankylosis. 

(c) Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the nature and overall degree of functional impairment, if any, attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the nature and extent of functional impairment and/or degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected cervical spine disorder, to include any associated bladder or bowel impairment.  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  In this regard, the Veteran has submitted a November 2, 2012 neurology note, which should be reviewed and considered. 

(e) State whether the Veteran has incapacitating episodes associated with his disability of the cervical spine, and if so, the duration of the episodes over the preceding 12 month period, and during prior 12 month periods dating back to November 2007, should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

(f) The examiner is also asked to comment on the impact of the Veteran's cervical spine disability, if any, on his employability and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.  

4.  The AOJ shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service connected muscle contraction headaches associated with degenerative disc disease of the cervical spine.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded and considered.

The examiner is asked to address the following:

(a) Identify all diagnoses associated with the service-connected muscle contraction headaches, to include indicating whether a diagnosis of migraine headaches is appropriate.

(b) Address whether the following manifestations are present or absent: multi-infarct dementia, hemiplegia, epileptiform seizures, facial nerve paralysis, or any other purely neurological manifestation.  Also identify the presence or absence of purely subjective complaints such as headache, dizziness, insomnia, or other manifestations recognized as symptomatic of brain trauma.  

(c) The examiner must comment upon the presence or absence, and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations (TBI protocol) due to muscle contraction headaches.

(d) Describe the frequency and duration of the Veteran's muscle contraction headaches and any manifestations thereof.  The examiner must note the absence or presence of characteristic prostrating attacks (as evaluated on an average monthly basis); the frequency and duration of any such attacks (as evaluated on an average monthly basis); and the nature and extent of any associated economic impact.  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

6.  The AOJ will then readjudicate the Veteran's increased rating claims for degenerative disc disease of the cervical spine and for muscle contraction headaches associated with degenerative disc disease of the cervical spine.  Readjudication of the increased rating claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted, and should reflect consideration of evidence added to the file subsequent to the issuance of the August 2012 SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


